                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

BENNIE KYLE,

            Petitioner,

v.                                    Civil Action No. 1:17CV29
                                      Criminal Action No. 1:15CR107
                                            (Judge Keeley)

UNITED STATES OF AMERICA,

            Respondent.

                      MEMORANDUM OPINION AND ORDER
                   DENYING PETITIONER’S § 2255 MOTION
             AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
            DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
     [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

       Pending is a pro se motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 and a writ for habeas corpus filed

by the petitioner, Bennie Kyle (“Kyle”) (Dkt. No. 1).1 For the

reasons that follow, the Court DENIES Kyle’s § 2255 motion and his

self-styled “writ for habeas corpus” (Dkt. Nos. 1, 20), DENIES AS

MOOT his motions to appoint counsel (Dkt. Nos. 19, 21), and

DISMISSES this case WITH PREJUDICE.

                            I. BACKGROUND

       In March 2016, Kyle pleaded guilty to distribution of cocaine

base, also known as “crack,” within 1000 feet of a protected

location, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and

860 (Case No. 1:15CR107, Dkt. Nos. 18, 19). In July 2016, the Court


       1
       Unless otherwise noted, all docket numbers refer to Civil
Action No. 1:17CV29.
KYLE V. UNITED STATES                                     1:17CV29
                                                         1:15CR107

                    MEMORANDUM OPINION AND ORDER
                 DENYING PETITIONER’S § 2255 MOTION
           AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
          DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
   [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

sentenced him to 27 months of incarceration followed by six years

of supervised release (Case No. 1:15CR107, Dkt. Nos. 23, 26). His

conviction and sentence were later affirmed on appeal (Case No.

1:15CR107, Dkt. Nos. 49, 50). In March 2017, Kyle filed the instant

pro se motion to vacate sentence under 28 U.S.C. § 2255, which he

later refiled on the court-approved form (Dkt. Nos. 1, 5).2 Since

then, Kyle has filed two motions to appoint counsel (Dkt. Nos. 19,

21) and a writ of habeas corpus (Dkt. Nos. 20). These motions are

now ripe for disposition.

                        II. APPLICABLE LAW

     Title 28 U.S.C. § 2255(a) permits federal prisoners, who are

in custody, to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

     2
       Although Kyle previously filed a § 2255 motion in July 2016,
that motion was dismissed as premature because his case was still
pending on appeal (Dkt. No. 44). Because that first-in-time 2255
motion was not adjudicated on the merits, the instant § 2255 motion
is not second or successive.

                                2
KYLE V. UNITED STATES                                                 1:17CV29
                                                                     1:15CR107

                      MEMORANDUM OPINION AND ORDER
                   DENYING PETITIONER’S § 2255 MOTION
             AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
            DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
     [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

A petitioner bears the burden of proving any of these grounds by a

preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

                               III. DISCUSSION

A.    Ineffective Assistance of Counsel

       Kyle   contends     that    his       counsel   was   constitutionally

ineffective because she failed (1) to admit into evidence her

contemporaneous    notes      of   his   debriefing     interview    with    the

Government and (2) to withdraw from her representation in order to

testify on his behalf and corroborate his story at sentencing (Dkt.

No. 5 at 5-6).

       To succeed on an ineffective-assistance-of-counsel claim, the

“petitioner must show, by a preponderance of the evidence, that (1)

‘counsel's performance was deficient,’ and (2) ‘the deficient

performance prejudiced the defense.’” Beyle v. United States, 269

F. Supp. 3d 716, 726 (E.D. Va. 2017) (quoting Strickland v.

Washington, 466 U.S. 668, 687 (1984)); see also Hill v. Lockhart,

474 U.S. 52, 58–59 (1985) (holding that “the two-part [Strickland

standard]     applies    to   challenges       to   guilty   pleas   based    on


                                         3
KYLE V. UNITED STATES                                                         1:17CV29
                                                                             1:15CR107

                       MEMORANDUM OPINION AND ORDER
                    DENYING PETITIONER’S § 2255 MOTION
              AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
             DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
      [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

ineffective assistance of counsel”).

        To satisfy the first prong, a petitioner must show that

counsel’s     conduct          “fell       below    an     objective     standard   of

reasonableness        .    .     .    under   prevailing      professional    norms.”

Strickland,     466       U.S.       at   687–88.   But    “[j]udicial   scrutiny   of

counsel’s performance must be highly deferential” because “[i]t is

all    too   tempting       for       a   defendant   to    second-guess     counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Id. at 689. “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance . . . .” Id.

        To satisfy the second prong, in the context of guilty pleas,

a petitioner “must show there is a reasonable probability that, but

for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Hill, 474 U.S. at 59. “The

Petitioner must ‘satisfy both prongs, and a failure of proof on


                                               4
KYLE V. UNITED STATES                                        1:17CV29
                                                            1:15CR107

                    MEMORANDUM OPINION AND ORDER
                 DENYING PETITIONER’S § 2255 MOTION
           AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
          DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
   [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

either prong ends the matter.’” Beyle, 269 F. Supp. 3d at 726

(quoting United States v. Roane, 378 F.3d 382, 404 (4th Cir.

2004)).

     Here, Kyle fails to satisfy either of the Strickland prongs.

First, he has not rebutted the “strong presumption that counsel’s

conduct falls within the wide range of reasonable professional

assistance . . . .” Strickland, 466 U.S. at 689. Although he

insists, as he did at sentencing, that his counsel had notes that

corroborated his version of his debriefing interview with the

Government, and that his counsel should have withdrawn from the

representation to further corroborate his story, Kyle’s Sixth

Amendment right to counsel was not violated when his attorney did

not cooperate with his planned perjury. Nix v. Whitehead, 475 U.S.

157, 173 (1986) (“[T]he right to counsel includes no right to have

a lawyer who will cooperate with planned perjury.”). Indeed, “[a]

lawyer who would so cooperate would be at risk of prosecution for

suborning   perjury,    and   disciplinary   proceedings,   including

suspension or disbarment.” Id.

     At sentencing, the Court determined that Kyle was being


                                  5
KYLE V. UNITED STATES                                     1:17CV29
                                                         1:15CR107

                    MEMORANDUM OPINION AND ORDER
                 DENYING PETITIONER’S § 2255 MOTION
           AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
          DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
   [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

untruthful, and arguably obstructing justice, when he testified

under oath that he sold only prescription drugs and did not have

any first-hand knowledge of a criminal enterprise run by Claude

Jones and his associates, including drugs they sold or firearms

they carried (Case No. 1:15CR107, Dkt. No. 35 at 33-37). Kyle’s

testimony at sentencing was contradicted by sworn testimony from

two officers who included detailed information that Kyle provided

during his post-plea debriefing, and testified about how Kyle later

recanted this information before Claude Jones’s trial. Id. at 16-

32. “On this record, [Kyle] enjoyed continued representation within

the bounds of reasonable professional conduct and did in fact

exercise his right to testify . . . .” Nix, 475 U.S. at 174. “Since

there has been no breach of any recognized professional duty, it

follows that there can be no deprivation of the right to assistance

of counsel under the Strickland standard.” Id. at 175.

     Second, even if his counsel was constitutionally ineffective,

Kyle has failed to allege (Dkt. Nos. 1, 5, 12, 13, 14)——let alone

establish——that there is a “reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have


                                6
KYLE V. UNITED STATES                                                        1:17CV29
                                                                            1:15CR107

                      MEMORANDUM OPINION AND ORDER
                   DENYING PETITIONER’S § 2255 MOTION
             AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
            DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
     [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

insisted on going to trial.” Hill, 474 U.S. at 59. Therefore, Kyle

has failed to demonstrate prejudice under the second Strickland

prong.

B.    Advanced Age & Health Issues

       Kyle also moves the Court to reduce his sentence in light of

his advanced age and related health issues (Dkt. Nos. 1, 12, 12-2,

13, 20). The Court liberally construes these documents as a motion

for   compassionate    release      under     18   U.S.C.    §   3582(c)(1)(A)(i)

(2018).    Because    Kyle    has     already       completed         his   term   of

imprisonment, the Court denies this motion as moot.

C.    Minor Drug Charge

       Kyle next moves the Court to reduce his sentence because his

conviction was a minor drug crime (Dkt. Nos. 1, 13). This reason,

however,   would     not   support    a       modification       of   his   term   of

imprisonment because it does not fall into one of the exceptions

outlined in § 3582(c). In addition, this motion is moot because

Kyle has already completed his term of imprisonment.

D.    Completion of a Drug Program

       Kyle further moves the Court to reduce his sentence because,


                                          7
KYLE V. UNITED STATES                                          1:17CV29
                                                              1:15CR107

                      MEMORANDUM OPINION AND ORDER
                   DENYING PETITIONER’S § 2255 MOTION
             AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
            DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
     [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

although   he   successfully   completed   a   residential   drug   abuse

program, the BOP only reduced his sentence by four months, which he

contends is unfair (Dkt. Nos. 1, 13, 14). Under 18 U.S.C. §

3621(e)(2)(B), the BOP may reduce a prisoner’s sentence by no more

than one year if the prisoner successfully completes a treatment

program. But this section “does not mandate such a reduction . . .

.” Wade v. Baltazar, No. 3:17-2327, 2019 WL 4386741, at *4 (M.D.

Pa. Sept. 12, 2019). Consequently, any sentence reduction under §

3621(e)(2)(B) is within the sole discretion of the BOP. See Fristoe

v. Thompson, 144 F.3d 627, 630 (10th Cir. 1998) (stating that §

3621 (e)(2)(B) “allows a decisionmaker to deny the requested relief

within its unfettered discretion”). In any event, Kyle’s motion for

a sentence reduction under § 3621 is moot because he has completed

his term of imprisonment.

E.    Writ of Habeas Corpus

       Finally, Kyle’s self-styled writ of habeas corpus asks the

Court to release him from “parole” (Dkt. No. 20), which the Court

liberally construes as a pro se motion for early termination of

supervised release.


                                   8
KYLE V. UNITED STATES                                             1:17CV29
                                                                 1:15CR107

                    MEMORANDUM OPINION AND ORDER
                 DENYING PETITIONER’S § 2255 MOTION
           AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
          DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
   [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

     Pursuant to 18 U.S.C. § 3583, after it considers the statutory

factors set forth in 18 U.S.C. § 3553, a court may terminate a term

of supervised release after the expiration of one year “if it is

satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice.” Although the

statute   requires   a   “conduct-based   inquiry   into   the   continued

necessity for supervision . . . [t]he phrase ‘in the interest of

justice’ give[s] the district court latitude to consider a broad

range of factors in addition to an individual’s behavior.” United

States v. Pregent, 190 F.3d 279, 282-83 (4th Cir. 1999). In other

words, “a district court must conclude that the early termination

of supervised release is warranted both by the individual’s conduct

and also by the interest of justice.” Id. at 283 (emphasis added).

     Here, Kyle has served close to two years of his six-year term

of supervised release and is thus eligible for consideration under

§ 3583(e)(1). Nonetheless, after considering the § 3553(a) factors,

including Kyle’s criminal history, the Court is not convinced that

early termination would be in the interest of justice at this time.

Therefore, finding it premature to grant Kyle an early termination,


                                   9
KYLE V. UNITED STATES                                                    1:17CV29
                                                                        1:15CR107

                    MEMORANDUM OPINION AND ORDER
                 DENYING PETITIONER’S § 2255 MOTION
           AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
          DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
   [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

the Court denies his motion (Dkt. No. 20). The Court will, however,

consider   a   renewed    motion   for      early   termination    after      Kyle

successfully completes three years of supervised release.

                              IV. CONCLUSION

     For the reasons discussed, the Court DENIES Kyle’s § 2255

motion and his self-styled writ for habeas corpus (Dkt. Nos. 1,

20), DENIES AS MOOT his motions to appoint counsel (Dkt. Nos. 19,

21), and DISMISSES this case WITH PREJUDICE.

                      V. CERTIFICATE OF APPEALABILITY

     Pursuant    to    Rule   11(a)    of    the    Rules   Governing     §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

     The Court finds it inappropriate to issue a certificate of

appealability    in    this   matter     because     Kyle   has   not    made    a

“substantial showing of the denial of a constitutional right.” See


                                       10
KYLE V. UNITED STATES                                              1:17CV29
                                                                  1:15CR107

                       MEMORANDUM OPINION AND ORDER
                    DENYING PETITIONER’S § 2255 MOTION
              AND WRIT FOR HABEAS CORPUS [DKT. NOS. 1, 20],
             DENYING AS MOOT HIS MOTIONS TO APPOINT COUNSEL
      [DKT. NOS. 19, 21], AND DISMISSING THIS CASE WITH PREJUDICE

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating     that    reasonable    jurists    would   find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district   court   is   likewise     debatable.   See   Miller–El    v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Kyle has failed to make the requisite

showing and, therefore, DENIES a certificate of appealability.

        It is so ORDERED.

        The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the United States, to transmit copies of both orders to

Kyle by certified mail, return receipt requested, and to counsel of

record by electronic means, and to strike this case from the

Court’s active docket.

DATED: February 14, 2020

                                            /s/ Irene M. Keeley
                                            IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE




                                       11
